UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6522



ROBERT JAMES CROSBY,

                                              Plaintiff - Appellant,

          versus


WARDEN, Roxbury Correctional Institution; J.
JOSEPH CURRAN, JR., Attorney General of the
State of Maryland,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-03-1191-WDQ)


Submitted:   September 29, 2004           Decided:   October 8, 2004


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert James Crosby, Appellant Pro Se. Susan Howe Baron, DEPARTMENT
OF PUBLIC SAFETY AND CORRECTIONAL SERVICES, Baltimore, Maryland;
John Joseph Curran, Jr., Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Robert James Crosby appeals from the district court’s

order   denying   his   28   U.S.C.   §   2241   (2000)   petition,   which

challenged the revocation of his mandatory supervised release and

the subsequent denial of parole.          We have reviewed the record in

this case and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.          Crosby v. Warden, No.

CA-03-1191-WDQ (D. Md. filed Feb. 26, 2004 & entered Mar. 1, 2004).

In addition, we note that Crosby’s claim that he was improperly

subjected to drug testing was waived by his admission to violations

of his release.    Further, Crosby’s claim that he was entitled to

“necessary aftercare” was not exhausted, has been procedurally

defaulted, and cannot be reviewed on the merits.              See Hamm v.

Saffle, 300 F.3d 1213, 1216 (10th Cir. 2002) (state prisoner

bringing § 2241 petition must exhaust state and administrative

remedies).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -